PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,061,383
Issue Date: August 28, 2018
Application No. 15/268,129
Filing or 371(c) Date: September 16, 2016
Attorney Docket No. 201929/00045     


:
:
:	DECISION ON PETITION
:	
:


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed September 03, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted rate.  

The Power of Attorney to you in this application has been revoked by the applicant dated October 06, 2021.  A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Inquiries related to this communication should be directed to Tamie Jarrett at (571) 270-1309. 
 

/Irvin Dingle/ 
Irvin Dingle Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:  Rajiv P. Patel 
       FENWICK & WEST LLP
       801 California Street 
       Mountain View, CA  94041